Exhibit 10.2

 

FIRST AMENDMENT TO THE

MAY 8, 2018 AMENDED AND RESTATED AVNET DEFERRED

COMPENSATION PLAN

 

This First Amendment (“Amendment”) to the Amended and Restated Avnet Deferred
Compensation Plan as of May 8, 2018 (“Plan”) is dated as of February 6, 2020.
Avnet, Inc. (the “Company”) first established the Avnet Deferred Compensation
Plan effective as of February 1, 1997 and amended and restated it on January 1,
2009 and most recently on May 8, 2018. By this Amendment, the Company primarily
intends to freeze future participation in the Plan by not permitting new
participants to enter the Plan and not permitting existing participants to make
new contributions to the Plan effective for Plan years beginning on or after
March 1, 2020.

1. Except as set forth below, this Amendment shall be effective as of February
6, 2020.

2. This Amendment amends only those provisions of the Plan as set forth herein,
and those provisions not expressly amended by this Amendment shall continue in
full force and effect. Notwithstanding the foregoing, this Amendment shall
supersede the provisions of the Plan to the extent those
provisions are inconsistent with the provisions and the intent of this
Amendment.  

3. The Preamble to the Plan is hereby amended by the addition of the following
new paragraph to the end thereof to read as follows:  

“Effective for Plan Years beginning on or after March 1, 2020, the Plan is
closed to new Participants and is frozen with
respect to new contributions attributable to Plan Years beginning on or after
March 1, 2020. Notwithstanding the foregoing, Accounts will continue to be
adjusted for earnings and losses pursuant to the terms of the Plan.”

4. Section 1.9 “Committee” is hereby amended and restated in its entirety to
read as follows:

“1.9 Committee" means, effective as of January 1, 2020, the Committee appointed
by the  Company's Chief Executive Officer to administer the Plan in accordance
with Article 7.”

5. Section 1.25 “Plan” is hereby amended and restated in its entirety to read as
follows:

“1.25 “Plan” means this Avnet Deferred Compensation Plan (as amended and
restated effective as of May 8, 2018) set forth herein, now in effect, and as
amended from time to time.”

6. Section 2.1 Participation is hereby amended by the addition of the following
new paragraph to the end thereof to read as follows:



1

 

 

 




“Notwithstanding the foregoing or any other provision of the
Plan to the contrary, participation in the Plan has been frozen for Plan Years
beginning on or after March 1, 2020, whereby no person may become a new
Participant in the Plan after that date and no Participant will be able to make
a Compensation Deferral Election, and no Compensation Deferral Election shall be
given effect, for any Plan Year beginning on or after March 1, 2020.”

7. Section 3.1(e) Duration of Compensation Deferral Election is hereby amended
by the addition of the following new sentence to the end thereof to read as
follows:

“Notwithstanding the foregoing and for the avoidance of doubt, all Compensation
Deferral Elections shall be terminated and no Compensation Deferral Elections
shall be permitted during the Election Periods for the Plan Years beginning on
or after March 1, 2020.”

8. Section 3.1 Elections to Defer Compensation is hereby amended by the addition
of the following new subsection (h) to the end thereof to read as follows:

“(h) No New Contributions. Notwithstanding the
foregoing or any other provision of the Plan to the contrary, the Plan
has been frozen with respect to Compensation deferrals for any Plan Year
beginning on or after March 1, 2020. Any Compensation deferrals that are
attributable to a Plan Year beginning prior to March 1, 2020 shall remain
in effect in accordance with the Section
409A Rules. Any Accounts will continue to be adjusted for earnings
and losses, as described by Section 4.1(d)  of the Plan.”

9. Section 7.1 Committee is hereby amended and restated in its entirety to read
as follows:  

“7.1 Committee. The Company's  Chief   Executive Officer shall appoint members
of the Committee who shall serve until such time as the member either resigns or
is removed by the Company's Chief Executive Officer. The number of members
comprising the Committee shall be determined by the Chief Executive Officer who
may, from time to time, vary the number of members. Upon his or her termination
of employment with the Company, a person shall automatically cease being a
Committee member.”

 

I, Darrel S. Jackson, being the duly elected and qualified Secretary of Avnet,
Inc., hereby certify that the foregoing is a true and complete copy of the 
First Amendment to the Amended and Restated Avnet Deferred  Compensation Plan as
of May 8, 2018, as approved by the Board of Directors on February 6, 2020. I
have executed this document as of February 11, 2020.

 

 

 

 

 

/s/ Darrel S. Jackson

 

Darrel S. Jackson

 

Secretary

 

2

 

 

 

